244 S.E.2d 369 (1978)
295 N.C. 244
STATE of North Carolina
v.
Jimmy Eugene GREEN.
No. 6.
Supreme Court of North Carolina.
June 6, 1978.
*371 Rufus L. Edmisten, Atty. Gen. by John R. Wallace, Associate Atty., Raleigh, for the State.
Jim R. Funderburk, Public Defender, Gastonia, for defendant-appellant.
BRANCH, Justice.
The sole question presented by this appeal is whether the trial court erred by denying defendant's motion to dismiss the charges against him.
When a defendant moves for judgment as of nonsuit or dismissal in a criminal action, the trial judge must consider the evidence in the light most favorable to the State, take it as true and give the State the benefit of every reasonable inference to be drawn therefrom. If there is evidence, whether direct, circumstantial or both, from which a jury could find that the offense charged had been committed and that the defendant committed it, the motion for judgment as of nonsuit or dismissal should be overruled. State v. McNeil, 280 N.C. 159, 185 S.E.2d 156 (1971); State v. Goines, 273 N.C. 509, 160 S.E.2d 469 (1968).
In instant case, the State presented evidence which tends to show that on 4 October 1976 the body of Rosemary Knauer was found in the woods near the Kings Mountain Inn. Police officers observed multiple stab wounds on the body and observed that the decedent's clothing was in general disarray and that the rear seam of her pants was split. Medical examination of the body revealed the presence of spermatozoa in the vagina. In the opinion of the medical examiner, death was due to multiple stab wounds. There was evidence that defendant was employed in the area where the victim worked and that on the morning after the crime was committed, he stated that he had engaged in sexual intercourse on the preceding night. Further, the State introduced defendant's confessions to the rape and murder of Rosemary Knauer.
Taken in the light most favorable to the State, this evidence gives rise to reasonable inferences that Rosemary Knauer was forcibly raped and murdered and that defendant was the perpetrator of these crimes.
Admittedly, defendant's confessions were the only evidence which clearly pointed to him as the perpetrator of the crimes. The rule in this jurisdiction is that a conviction cannot be sustained upon a naked extra-judicial confession. There must be independent proof, either direct or circumstantial, of the corpus delicti in order for the conviction to be sustained. This does not mean that the evidence tending to establish the corpus delicti must also identify the accused as the one who committed the crime. State v. Whittemore, 255 N.C. *372 583, 122 S.E.2d 396 (1961); State v. Cope, 240 N.C. 244, 81 S.E.2d 773 (1954). See also, State v. Jenerett, 281 N.C. 81, 187 S.E.2d 735 (1972). A confession will be sufficient to carry the case to the jury when the State offers such extrinsic corroborative evidence as will, when taken in connection with the confession, establish that the crime was committed and that the accused was the perpetrator of the crime. State v. Thompson, 287 N.C. 303, 214 S.E.2d 742 (1975).
Here the State established the corpus delicti without reliance upon defendant's confessions, and without further showing, it would appear that the trial judge correctly denied defendant's motion to dismiss. Defendant nevertheless contends that his mental condition and proclivity for telling untruths in order to gain attention and favor make his confessions so unworthy of belief as to be without probative value. He argues that since these inherently unreliable confessions are the only evidence indicating that he was the perpetrator of the rape and murder of Rosemary Knauer, his motion for nonsuit should have been granted. In support of his position, defendant relies upon State v. Miller, 270 N.C. 726, 154 S.E.2d 902 (1967).
In Miller, the only evidence identifying the defendant as the person who committed the crime was the testimony of a witness who was never closer than 286 feet from the scene of the crime. The witness had never seen the defendant before and the only opportunity the witness had to observe the face of the perpetrator of the crime was when the man "peeped" around the side of a building. The witness could not tell the color of the man's hair or the color of his eyes. This Court held that the opportunity for the witness to observe the commission of the crime was not sufficient to reasonably permit the case against the defendant to be submitted to the jury. In so holding, we stated:
"Ordinarily, the weight to be given the testimony of a witness is exclusively a matter for jury determination. Even so, this rule does not apply when, as here, the only testimony that would justify submission of the case for jury consideration is in irreconcilable conflict with physical facts established by plaintiff's uncontradicted evidence. * * *
"`As a general rule, evidence which is inherently impossible or in conflict with indisputable physical facts or laws of nature is not sufficient to take the case to the jury, and in case of such inherently impossible evidence, the trial court has the duty of taking the case from the jury.'" [Citations omitted] 270 N.C. at 731, 154 S.E.2d at 905.
Defendant's reliance upon Miller is misplaced. Our rationale for rejecting the evidence in Miller was that the witness's testimony was contrary to the laws of physics and the laws of nature. Based upon the witness's own testimony, we held that it would have been physically impossible for him to have seen the robber so that he could later identify him.
Here defendant's reliance is upon evidence indicating that he is a latent schizophrenic which is accompanied by behavioral activity designed to obtain attention. Defendant's expert witness, Dr. Royal, testified that if defendant felt it would be to his advantage he could tell a lie. However, Dr. Royal also testified that defendant is not incapable of telling the truth and that, in fact, defendant does on occasion tell the truth. He further unequivocally testified that in his opinion defendant had sufficient mental capacity to know right from wrong, to be aware of the charges against him, to be aware of the consequences of such charges, and to work with his attorney in terms of his defense.
While this evidence does give rise to the possibility that defendant falsely confessed to the rape and murder of Rosemary Knauer in order to gain attention, it does not preclude the possibility that the confessions were truthful. Defendant's evidence does not establish to a certainty that his confessions were false and therefore without probative value. The most that can be said is that it tends to cast some doubt upon the credibility of his confessions. The *373 weight and credibility to be accorded to defendant's confessions are, however, matters solely for determination by the jury. State v. Clyburn, 273 N.C. 284, 159 S.E.2d 868 (1968).
The State's independent evidence, when considered with defendant's confessions, was sufficient to carry the case to the jury on the charges of first degree murder and first degree rape. We, therefore, hold that the trial judge did not err by denying defendant's motion for dismissal of the charges against him.
For the reasons stated, we find no error sufficient to disturb the verdicts or judgments entered thereon.
NO ERROR.